Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                      Supplement to the Advisory Action

     Applicant’s remarks have been considered but are unpersuasive to allow the claims or enter the amendment for at least three reasons. 
      First, Applicant has amended the claims and now argues that Gu does not describe causing further learning of “an image relevance model”.  The examiner notes that claims 1, 19, 20 do not recite further learning of “an image relevance model”.  Consideration of an “image relevance model” after final rejection, constitutes new issues presented after final rejection.  Second, applicant has amended claims 1, 19 and 20 to recite “learned data”.  There is no current antecedent basis for learned data. While image data is recited, learned data is not. Hence, even if the learned data is image data, the claims should clearly set forth this feature. Moreover, the examiner questions whether any data in Gu constitutes “learned data” in the manner contemplated by the applicant. This would require further search and consideration. Third, applicant argues at page 7, Gu “ does not teach at least, accepting a correction of an input image determined using the learned classification model.  The examiner contends that this limitation also is not set forth in claims 1, 19 and 20 and now constitutes new issues presented after final rejection. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664